Citation Nr: 0430174	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-34 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the overpayment of Department of Veterans Affairs 
improved pension benefits in the amount of $93,221.84 was 
properly created.

2.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $93,221.84. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from November 1944 to May 
1946.  

In February 2001, the San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO) proposed to retroactively 
terminate the veteran's Department of Veterans Affairs (VA) 
improved pension benefits as of January 1, 2001, based upon 
his spouse's receipt of unreported Social Security 
Administration (SSA) benefits.  In May 2001, the RO 
implemented the proposed termination as of July 1, 1983.  In 
May 2001, the RO informed the veteran in writing of the 
overpayment of VA improved pension benefits in the amount of 
$93,221.84.  In June 2001, the veteran submitted a notice of 
disagreement with the creation of the overpayment of VA 
improved pension benefits in the calculated amount and 
requested a waiver of recovery of the overpayment.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $93,221.84 upon its finding of bad 
faith.  In December 2001, the veteran submitted a notice of 
disagreement with the denial of his waiver request.  In 
September 2003, the RO issued a statement of the case (SOC) 
to the veteran and his accredited representative which 
addressed solely the waiver issue.  In November 2003, the 
veteran submitted an Appeal to the Board (VA Form 9) from the 
denial of his waiver request.  The veteran has been 
represented throughout this appeal by Puerto Rico Public 
Advocate for Veterans Affairs.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  




REMAND

In his November 2003 substantive appeal, the veteran 
indicated that he desired a hearing before a Veterans Law 
Judge sitting at the RO.  The requested hearing has not been 
scheduled.  It is observed that the veteran had cancelled a 
hearing before the Committee on Waivers that had been 
scheduled in March 2004.  The cancellation of this hearing 
does not serve as intent to cancel the earlier request for a 
hearing before the Board.  

The veteran advances on appeal that the alleged overpayment 
of VA improved pension benefits in the amount of $93,221.84 
was not properly created and any valid debt should be waived.  
The United States Court of Appeals for Veterans Claims 
(Court) has directed that when a debtor requests waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Further, the question of 
whether the overpayment at issue was properly created is 
inextricably intertwined with the issue pertaining to the 
veteran's entitlement to waiver of recovery of the 
overpayment.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

The veteran has submitted a timely notice of disagreement 
with the creation of the overpayment of VA improved pension 
benefits in the amount of $93,221.84.  The RO has not issued 
a SOC or a supplement statement of the case (SSOC) which 
addresses that issue.  The Court has directed that where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  



Accordingly, this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for the requested hearing before a 
Veterans Law Judge sitting at the RO.  

2.  The RO should then issue a SOC to the 
veteran and his accredited representative 
which contains a full and complete 
discussion of (1) whether the overpayment 
of VA improved pension benefits in the 
amount of $93,221.84 was properly 
created; (2) the veteran's entitlement to 
waiver of recovery of the overpayment of 
VA improved pension benefits; and (3) all 
applicable laws and regulations.  
Specifically, the SOC should include a 
discussion of the events which led to the 
creation of the overpayment and an 
explanation of the amount of the 
indebtedness assessed against the 
veteran.  The veteran and his accredited 
representative should be given the 
opportunity to respond to the SOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 


Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable 
to the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2004).  


